 8:16-cv-00381-JFB-SMB Doc # 329 Filed: 04/15/20 Page 1 of 1 - Page ID # 6868



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

QUINTON HARRIS, GEOFFREY MILLER,
NORMAN MOUNT, SCOTT ZINN,
THOMAS TAYLOR, and JOHN BAKER,                                 8:16CV381
individually and on behalf of others similarly
situated,
                                                     MEMORANDUM AND ORDER
                      Plaintiffs,

       v.

UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


       This matter is before the Court on the mandate of the United States Court of

Appeals for the Eighth Circuit (“Eighth Circuit”), Filing No. 328.    The Eighth Circuit

reversed this Court’s class-action certification. See Filing No. 326. Accordingly,

       IT IS ORDERED that the action is referred to the United States Magistrate Judge

for progression of this action.

       DATED this 15th day of April, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
